Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on February 12, 2021 and July 16, 2021 have been received and fully considered.

Claims 1-16 are pending.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10, 957,368 (hereinafter U.S. Pat. No. ‘368). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Pat. No. ‘368 recites the same elements in claim 1 of the present application.
Regarding claim 1 of the present application, claim 10 of U.S. Pat. No. ‘368 recites “The semiconductor memory device according to claim 5, wherein 
the memory cell array includes at least one source line provided above the semiconductor substrate, and a word line provided for each of the plurality of the blocks above the source line, 
the semiconductor memory device further comprises: 
a wall surrounding the memory cell array when viewed in the third direction, including a plurality of conductive layers arranged in the third direction from a layer of the at least one 
an insulating layer provided from a position of the upper surface of the wall to a position of the lower surface in the third direction and being in contact with the inner surface of the wall in the recess.”

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to show or suggest the limitations of a third region in which the select gate line in the first reqion is connected to an interconnect (Claims 2-3); or a second row decoder provided apart from the first row decoder in a first direction on the semiconductor substrate, the first direction being an in-plane direction of the semiconductor substrate; and the plurality of second word lines and the second select gate line being electrically connected to the second row decoder (Claims 4-16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827